DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pagnanelli (US PUB 2016/0373125).
With respect to claims 1 and 15, Pagnanelli discloses a fixed latency digital filter (See paragraph [0097] of Pagnanelli) with a selectable tap length (See paragraph [0106] of Pagnanelli), comprising: a shift register with a number of registers (See paragraph [0118] of Pagnanelli) equal to a selected tap length (See paragraph [0119] of Pagnanelli), including a first register (See one of the plurality of registers disclosed in paragraph [0113] of Pagnanelli), a plurality of intermediary registers (See the other plurality of registers disclosed in paragraph [0113] of Pagnanelli), and a last register (See the plurality of registers disclosed in paragraph [0113] of Pagnanelli which inherently includes a last register), wherein, for each sampling interval of the digital filter (See paragraph [0059] of Pagnanelli), the first register receives a new sampled value (See paragraph [0104] of Pagnanelli) and shifts stored sampled values within the shift register (See paragraph [0104] of Pagnanelli), such that after a plurality of sampling intervals (See paragraph [0104] of Pagnanelli), each sampled value is shifted from the first register through the 
With respect to claim 2, Pagnanelli discloses the filter of claim 1, wherein the constant, C, is equal to the tap length, such that the digital filter is a moving average digital filter (See paragraph [0149] of Pagnanelli).
With respect to claim 3, Pagnanelli discloses the filter of claim 1, wherein the sampled values comprise sampled values from an electrical power line (See paragraph [0021] of Pagnanelli).
With respect to claim 4, Pagnanelli discloses the filter of claim 1, further comprising an input to receive a timing signal from a clock that defines the sampling interval of the digital filter (See paragraph [0078] of Pagnanelli).
With respect to claim 5, Pagnanelli discloses the filter of claim 1, further comprising an anomaly detector to identify an anomaly in a system being sampled by the digital filter (See paragraphs [0041] and [0055] in view of paragraphs [0119] and [0141] of Pagnanelli), wherein the anomaly detector is configured to compare one or more filtered value outputs with at least one of filtered value outputs from previous sampling periods and unfiltered sampled values (See paragraphs [0041] and [0055] in view of paragraphs [0119] and [0141] of Pagnanelli).
With respect to claim 6, Pagnanelli discloses the filter of claim 5, wherein the anomaly detector is further configured to identify at least one of a voltage spike, an open circuit, and a short circuit (See paragraph [0018] of Pagnanelli).
With respect to claim 7, Pagnanelli discloses the filter of claim 5, further comprising a validation criteria module configured to identify a location of the anomaly using a traveling wave validation algorithm (See paragraph [0077] of Pagnanelli).
With respect to claim 8, Pagnanelli discloses the filter of claim 1, wherein the filter is operatively connected to an intelligent electronic device (IED) that receives measurements associated with one or more traveling waves (See paragraph [0064] of Pagnanelli).
With respect to claim 16, Pagnanelli discloses the method of claim 15, further comprising an initialization phase to prime the configurable FIR filter, comprising: sampling an electrical component to generate sampled values for each of a number of sampling intervals corresponding to the tap length, L (See paragraph [0149] of Pagnanelli); and storing the sampled values in the shift register, including the most recent sampled value, the plurality of intermediary sampled values, and the oldest sampled value (See paragraph [0104] of Pagnanelli).
With respect to claim 17, Pagnanelli discloses the method of claim 15, further comprising: determining a filtered characteristic associated with the sampled values based on an analysis of a produced filtered value (See paragraphs [0041] and [0055] in view of paragraphs [0119] and [0141] of Pagnanelli).
With respect to claim 18, Pagnanelli discloses the method of claim 15, further comprising: identifying, via an anomaly detector, an anomaly in the sampled values (See paragraphs [0041] and [0055] in view of paragraphs [0119] and [0141] of Pagnanelli).
With respect to claim 19, Pagnanelli discloses the method of claim 15, further comprising identifying an anomaly in the sampled values based on at least one of: a determined filtered 
With respect to claim 20, Pagnanelli discloses the method of claim 15, further comprising: determining a filtered characteristic associated with the sampled values based on an analysis of a produced filtered value; identifying an anomaly in the sampled values based on the determined filtered characteristic; and generating an event report identifying the anomaly in the sampled values (See paragraphs [0041] and [0055] in view of paragraphs [0119] and [0141] of Pagnanelli).

Allowable Subject Matter
Claims 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 9, the prior art of record neither shows nor suggests the combination of structural elements comprising an input component to receive a timing signal defining a sampling period for the digital filter and an adder to generate a difference between sampled values stored in the first and last shift registers during each sampling interval; an accumulator that generates an accumulation value during each sampling period by adding a difference generated by the adder during a previous sampling period to a sum of prior differences generated by the adder; and an output component to output the accumulation value.
Claims 10-14 depend from allowed claim 9 and are therefore also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2011/0142120 discloses a floating-tap decision feedback equalizer for communication channels with severe reflection.
US PUB 2005/0134307 discloses an offset cancellation in a multi-level signaling system.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858